Name: Council Regulation (EEC) No 3592/81 of 15 December 1981 fixing the activating prices for table wines for the period 16 December 1981 to 15 December 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /4 Official Journal of the European Communities 16. 12. 81 COUNCIL REGULATION (EEC) No 3592/81 of 15 December 1981 fixing the activating prices for table wines for the period 16 December 1981 to 15 December 1982 THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas the guide prices for the period 1 6 December 1981 to 15 December 1982 were fixed by Regulation (EEC) No 2027/81 (3) ; whereas Article 3 (3) of Regula ­ tion (EEC) No 337/79 provides that the activating prices shall be fixed at the same stage and shall be valid during the same period as the guide prices ; whereas Regulation (EEC) No 340/79 (4) determined the types of table wine to which these prices apply, HAS ADOPTED THIS REGULATION : Article 1 The activating prices for table wines for the period 16 December 1981 to 15 December 1982 shall be fixed as follows : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 3 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas an activating price must be fixed annually for each type of wine for which a guide price is fixed, taking into consideration the factors set out in Article 3 (2) of Regulation (EEC) No 337/79 ; Whereas the quality of the harvest for the 1981 /82 wine year can generally be regarded as average ; Whereas the prices for table wines for types R I, R II and A I have increased in recent weeks but are still below the activating price ; whereas the prices for R III , A II and III table wines are above their respective activating price as a consequence of the limited availa ­ bility of such wines ; Whereas, as a result of the far more plentiful stocks at the beginning of the wine year than average , the quan ­ tity available is considerably greater than that recorded in an average wine year ; Whereas the level of the activating prices must take account of the factors mentioned above ; whereas the activating prices fixed for the previous wine year should therefore be increased, without, however, encouraging production ; Type of wine Activating price R 1 2-73 ECU/% vol/hl RÃ ­l 2-73 ECU/% vol/hl R III 42-56 ECU/hl AI 247 ECU/% vol/hl All 55-62 ECU/hl AIII 63-51 ECU/hl Article 2 This Regulation shall enter into force on 16 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President P. WALKER 0) OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 359, 15 . 12. 1981 , p . 1 . ( J ) OJ No L 200, 21 . 7 . 1981 , p . 1 . ( 4 ) OJ No L 54, 5 . 3 . 1979, p . 60 .